04/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 22-0139


                                       OP 22-0139
                                   _________________

 RHONDA LINDQUIST, OFFICE OF THE
 STATE PUBLIC DEFENDER,

              Petitioner,

       v.
                                                                        ORDER
 MONTANA THIRTEENTH JUDICIAL
 DISTRICT COURT, HON. DONALD HARRIS,
 Presiding,

              Respondent.
                                   _________________

       The Montana Innocence Project seeks leave to submit a brief as amicus curiae in this
certiorari matter the Office of State Public Defender (OPD) filed to review an order holding
OPD in contempt for failure to timely assign permanent defense counsel in criminal matters
pending in the Thirteenth Judicial District Court, Yellowstone County. The Innocence Project
represents that neither party opposes its motion but that OPD requests the opportunity to
submit a reply brief. The Court recently granted the Respondent Honorable Donald Harris a
30-day extension of time within which to file his response to OPD’s petition; the Innocence
Project states that it will file its brief by the Respondent’s due date. Good cause appearing,
and there being no objection,
       IT IS ORDERED that the Montana Innocence Project is granted leave to file an amicus
curiae brief in accordance with M. R. App. P. 11. The brief shall be filed and served on all
counsel of record on or before May 25, 2022.
       IT IS FURTHER ORDERED that OPD may file a reply brief within fourteen days of
the filing of the briefs of Respondent and Amicus Curiae.
       The Clerk is directed to provide notice of this Order to all counsel of record in the
Thirteenth Judicial District Court Cause No. SB 2021-1, to the Montana Attorney General’s
Office, and to the Honorable Donald Harris, presiding District Judge.

                                                                                Electronically signed by:
                                                                                       Beth Baker
                                                                           Justice, Montana Supreme Court
                                                                                      April 13 2022